                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 JAMARR FOWLER,
     Plaintiff,

         v.                                                    No. 3:17-cv-00848 (JAM)

 DEPARTMENT OF CORRECTION et al.,
      Defendants.


              ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

       Plaintiff Jamarr Fowler was a prisoner in the custody of the Connecticut Department of

Correction (DOC) when he brought this action against some 32 correctional officials and the

DOC alleging violations of his rights under the First, Eighth, and Fourteenth Amendments to the

Constitution, the Americans with Disabilities Act (ADA), and Section 504 of the Rehabilitation

Act. Fowler alleges that defendants denied him reasonable accommodations for his hearing

disability, placed him in restrictive housing, denied him access to various prison amenities, and

subjected him to harmful conditions of confinement. See Doc. #11; Fowler v. Dep’t of Corr.,

2017 WL 3401252 (D. Conn. 2017). The DOC and the remaining individual defendants have

now made an unopposed motion for summary judgment, and for the reasons set forth below, I

will grant defendants’ motion.

                                           BACKGROUND

       The following facts are based on the parties’ submissions and are viewed in the light

most favorable to Fowler as the non-moving party. Fowler became a prisoner of the DOC on

November 19, 2015. Doc. #77-4 at 2. Fowler alleges that he has a hearing-related disability. Doc.

#1 at 7 (¶ 37). Fowler also alleges the existence of another disability, but is not specific in his

complaint. Ibid.
       On December 16, 2015, the DOC’s Utilization Review Committee (URC) examined

whether Fowler should receive hearing aids. Doc. #78 at 2. The URC considered Fowler’s

medical records from New York, ibid., and Fowler refused in January 2016 to undergo another

hearing test for the hearing aids. Doc. #79 at 2.

       Still, the DOC noted that several accommodations should be implemented to address

Fowler’s hearing disability, and acknowledged his seizure disorder. Doc. #81 at 2. This included

use of a teletype (TTY) phone. Ibid. The TTY phone was provided in his cell, and Fowler’s

counselor at Osborn Correctional Institution has submitted an affidavit noting that Fowler

received access equal to that other prisoners received. Ibid.; Doc. #82 at 2 (¶ 11).

       Osborn officials disciplined Fowler in April of 2016 for misusing the TTY phone and

circumventing security measures there. See Doc. #77-9. Fowler declined an advocate to aid him

in association with the disciplinary charges, and Fowler then became disruptive and was

removed from a hearing on the matter. Doc. #77-7 at 2–3; Doc. #77-10 at 3. The investigator

recommended a guilty finding. Doc. #77-7 at 5.

       Fowler again refused to take a hearing test in June of 2016. Doc. #80 at 2. The clinician

evaluating Fowler declined to refer him to an Ear Nose & Throat specialist (ENT) if Fowler was

unwilling to take a hearing test. Ibid.

       Correctional officials issued another report against Fowler—and placed him in

administrative restrictive housing—for tampering with the TTY phone at MacDougall-Walker

Correctional Institution in February of 2017. See Doc. #77-8.

       Fowler claims that he was denied adequate accommodations for his disabilities and that

defendants were deliberately indifferent to his medical needs. See Doc. #11 at 11, 14–15. Fowler

never made a formal request for a reasonable accommodation under the DOC’s directives. Doc.



                                                    2
#82 at 2 (¶ 9). Similarly, Fowler underwent numerous visits to medical professionals, Doc. #83

at 3, and though he sometimes claimed a seizure disorder, his seizures were being managed with

the medication Keppra. Id. at 1–2 (¶¶ 7–9). A doctor who treated Fowler submitted an affidavit

noting that Fowler did not have severe asthma, was receiving medical treatment within the

standard of care, and did not require a single cell or special housing for disabled inmates. Id. at

2–4 (¶¶ 10, 14, 16).

       On May 8, 2017, Fowler filed an application for a writ of habeas corpus in Connecticut

Superior Court. See Doc. #101.00 to Fowler v. Comm’r of Corr., TSR-CV-4008808-S (Conn.

Super. 2017). Fowler claimed that the disciplinary hearings for the tickets he received deprived

him of his due process rights, that he was subjected to inhumane and dangerous prison

conditions, that prison officials violated his rights under the ADA and Rehabilitation Act, and

that he was placed on an elevated security status in retaliation for filing complaints and

grievances against prison staff. See Fowler v. Comm’r of Corr., 2018 WL 2069044, at *1 (Conn.

Super. 2018). The Superior Court held a trial on Fowler’s claims in October and December of

2017, and issued an order in April 2018 finding that Fowler had failed to establish that his rights

had been violated. Ibid.

       In the meantime, Fowler filed this lawsuit on May 22, 2017. Doc. #1. After my initial

review pursuant to 28 U.S.C. § 1915A, I allowed Fowler to proceed on a discrimination claim

under the ADA and Rehabilitation Act, Doc. #11 at 10–11; a retaliation claim under the First

Amendment, ADA, and Rehabilitation Act against defendants for punishing Fowler for filing

grievances and requesting accommodations by falsifying disciplinary reports, placing Fowler in

more restrictive housing, denying him access to the phone, and publicizing his medical records,

id. at 12–13; an Eighth Amendment deliberate indifference claim for denying Fowler access to



                                                  3
disability accommodations, recreation, hygiene in a way that might medically harm him, id. at

14–15; a procedural due process claim that he was placed in restrictive housing following

inadequate hearings, id. at 16–17; and a class-of-one equal protection claim that defendants

denied him privileges afforded to any inmates, id. at 19. Now, however, because of the lack of

evidence to support Fowler’s claims, I will grant defendants’ unopposed motion for summary

judgment.

                                            DISCUSSION

       The principles governing the Court’s review of a motion for summary judgment are well

established. Summary judgment may be granted only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed R. Civ. P. 56(a). I must view the facts in the light most favorable to the party who

opposes the motion for summary judgment and then decide if those facts would be enough—if

eventually proved at trial—to allow a reasonable jury to decide the case in favor of the opposing

party. My role at summary judgment is not to judge the credibility of witnesses or to resolve

close contested issues but solely to decide if there are enough facts that remain in dispute to

warrant a trial. See generally Tolan v. Cotton, 572 U.S. 650, 656–57 (2014) (per curiam);

Pollard v. N.Y. Methodist Hosp., 861 F.3d 374, 378 (2d Cir. 2017).

       Although I granted him nearly six months of extensions of time to do so, see Docs. #96,

#102 and #109, Fowler has not filed any objection or opposition to defendants’ motion for

summary judgment. In Jackson v. Federal Express, 766 F.3d 189 (2d Cir. 2014), the Second

Circuit instructed that “when a party, whether pro se or counseled, fails to respond to an

opponent’s motion for summary judgment, a district court may not enter a default judgment,” but

“must examine the movant’s statement of undisputed facts and the proffered record support and



                                                 4
determine whether the movant is entitled to summary judgment.” Id. at 197. Here, because

Fowler has filed a verified complaint, I will consider his allegations as akin to an affidavit he

submitted in opposition to summary judgment. See, e.g., Colon v. Coughlin, 58 F.3d 865, 872

(2d Cir. 1995).

       Discrimination under the ADA and Rehabilitation Act

       Fowler alleges a claim against the DOC under the ADA and § 504 of the Rehabilitation

Act on the ground that he was denied reasonable accommodation for his hearing disability

through not being placed in special accommodation, not receiving extra time to use the

telephone, and that he was kicked out of a hearing after he requested additional hearing aids.

Doc. #11 at 10–11.

       In order to prevail on a claim under either the ADA or § 504 of the Rehabilitation Act,

Fowler “must show that 1) he is a qualified individual with a disability; 2) [the DOC] is an entity

subject to the acts; and 3) he was denied the opportunity to participate in or benefit from [the

DOC’s] services, programs, or activities [or that the DOC] otherwise discriminated against him

by reason of his disability.” Wright v. N.Y. State Dep’t of Corr., 831 F.3d 64, 72 (2d Cir. 2016).

And where a plaintiff’s claim turns on the denial of a reasonable accommodation, the plaintiff

“must first provide the governmental entity an opportunity to accommodate them through the

entity’s established procedures used to adjust the neutral policy in question.” Tsombanidis v. W.

Haven Fire Dep’t, 352 F.3d 565, 578 (2d Cir. 2003).

       Even assuming for the sake of argument that Fowler was a qualified individual with a

disability, defendants cast doubt that they were given an opportunity to accommodate him,

inasmuch as he refused on multiple occasions to take the hearing test that was necessary in order

to qualify for additional hearing aids. See Doc. #79; Doc. #80. Similarly, Fowler never filed any



                                                  5
official requests for accommodation under the ADA or under the DOC’s directives. Doc. #82 at

2 (¶ 9).

           Nonetheless, defendants have put forward ample evidence that they did in fact provide

Fowler with meaningful accommodations in the face of any hearing disability that he

experienced. Defendants acknowledged that Fowler had a hearing disability. See ibid. (¶¶ 10–

11); Doc. #81 at 2–3; Doc. #83 at 3–4 (¶¶ 14–16). Defendants provided him with a TTY phone

throughout his period of incarceration. Doc. #82 at 2 (¶ 11); see Doc. #77-5 at 2; Doc. #77-7 at 5;

Doc. #77-8 at 14; Doc. #81 at 2. Fowler was given additional time to access the TTY phone

relative to the ordinary phone time afforded to prisoners in order to ensure that he would be able

to get the same use out of the phone as could inmates without a hearing disability. Doc. #81 at 2.

And although Fowler alleges that he should have been placed in a specialized cell, Dr. Breton,

who treated Fowler and is not a party to this action, testified that being placed in housing for

disabled inmates was unnecessary, and instead noted that being placed with a cellmate would be

medically beneficial to Fowler. Doc. #83 at 4–5 (¶ 16).

           Finally, while Fowler claims that he was kicked out of a hearing for requesting hearing

aids, the evidence shows that Fowler was instead removed from his disciplinary hearing because

of his disruptive behavior. Doc. #77-7 at 3; Doc. #77-10 at 3. Fowler has provided no

contradictory evidence other than the assertions contained in his complaint, and because I take

defendants’ unopposed statements of fact in their local rule statement as true, see D. Conn. L.

Civ. R. 56(a)(1), I conclude that no reasonable jury could find that the DOC denied Fowler a

reasonable accommodation, and accordingly grant summary judgment to defendants on Fowler’s

ADA and Rehabilitation Act discrimination claims.




                                                   6
        Eighth Amendment deliberate indifference to medical needs

        In my initial review order, I allowed Fowler’s deliberate indifference claim to proceed on

the theory that defendants denied him various treatments and accommodations for his hearing

impairment. 1 Doc. #11 at 15. A prison official’s deliberate indifference to a prisoner’s serious

medical needs constitutes cruel and unusual punishment in violation of the Eighth Amendment.

See Estelle v. Gamble, 429 U.S. 97, 104 (1976); Spavone v. N.Y. State Dep’t of Corr. Servs., 719

F.3d 127, 138 (2d Cir. 2013). It is well established that a claim for deliberate indifference to

serious medical needs has two requirements. “The first requirement is objective: the alleged

deprivation of adequate medical care must be sufficiently serious. The second requirement is

subjective: the charged officials must be subjectively reckless in their denial of medical care.”

Spavone, 719 F.3d at 138 (citations and quotation marks omitted). “The objective ‘medical need’

element measures the severity of the alleged deprivation, while the subjective ‘deliberate

indifference’ element ensures that the defendant prison official acted with a sufficiently culpable

state of mind.” Smith v. Carpenter, 316 F.3d 178, 183–84 (2d Cir. 2003).

        Here, Fowler alleged that defendants acted with deliberate indifference to his medical

needs by denying him disability accommodations, placing him in restrictive housing, denying

him access to recreation, showers, and personal hygiene supplies, and placing him in conditions

that caused him medical problems and pain. Doc. #11 at 15. Even assuming Fowler’s hearing

disability constituted a serious medical need, the evidence proffered by defendants shows that

Fowler was in fact accommodated with a TTY telephone, Doc. #81 at 2, and Dr. Breton testified

that Fowler’s care met medical standards. Doc. #83 at 3 (¶ 14). In particular, Dr. Breton



1
 I allowed Fowler’s Eighth Amendment claim to proceed against defendants Semple, Gallagher, Maurer, Martucci,
Maldonado, Wright, Long, Colon, Santiago, Martin, Zegarzewski, Gillette, Conger, Chapeldaine, Roy, Rule,
Gonzalez, Leightner, Marga, Griffen, and Lizon in their individual capacities for damages. Doc. #11 at 21.

                                                      7
indicated that Fowler did not have a medical need for any sort of specialized housing or an

emergency call button, and would in fact be better-off housed with a roommate as he was. Id. at

3–4 (¶ 16). Fowler has not provided any evidence other than his own assertions that his treatment

in prison put him at medical risk, and moreover has provided no indication that he made prison

officials aware that the care they provided was inadequate. Accordingly, there is no genuine

dispute of material fact as to whether defendants exercised deliberate indifference to Fowler’s

medical needs, and I will grant them summary judgment on Fowler’s Eighth Amendment claim.

        Procedural due process

        Fowler claims that defendants deprived him of his procedural due process rights by

repeatedly subjecting him to restrictive conditions with inadequate hearings beforehand. 2 Doc.

#11 at 15–17. The standard analysis for a procedural due process claim “proceeds in two steps:

[A court] first ask[s] whether there exists a liberty or property interest of which a person has

been deprived, and if so . . . whether the procedures followed by the State were constitutionally

sufficient.” Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (per curiam).

        In the prison context, which involves someone whose liberty interests have already been

severely restricted because of his confinement in a prison, a prisoner plaintiff must show that he

was subject to an “atypical and significant hardship . . . in relation to the ordinary incidents of

prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). Following Sandin, the Second Circuit

has explained that courts must examine the actual punishment received, as well as the conditions

and duration of the punishment. See Davis v. Barrett, 576 F.3d 129, 133–34 (2d Cir. 2009) (per

curiam); Palmer v. Richards, 364 F.3d 60, 64 (2d Cir. 2004). Typically, restrictive confinements

of less than 101 days do not implicate a liberty interest. See Davis, 576 F.3d at 133.


2
 I allowed this claim to proceed against defendants Semple, Santiago, Martin, Nemeth, Dousis, Richardson, Conger,
Chapeldaine, Rule, Gonzalez, and Congelos in their individual capacities for damages. Doc. #11 at 21.

                                                       8
       A plaintiff who shows a deprivation of a liberty interest must then show that he did not

receive the process that was constitutionally due. The procedural protections that are due to a

prison inmate facing a disciplinary hearing are not as expansive as the due process protections

for a criminal defendant standing trial. See Wolff v. McDonnell, 418 U.S. 539, 556 (1973); Sira v.

Morton, 380 F.3d 57, 69 (2d Cir. 2004). Thus, for example, a prison inmate does not have the

right to counsel or to confront witnesses against him. See Sira, 380 F.3d at 69 (citing Wolff,

418 U.S. at 567–70). On the other hand, an inmate must be given “advance written notice of the

charges against him; a hearing affording him a reasonable opportunity to call witnesses and

present documentary evidence; a fair and impartial hearing officer; and a written statement of the

disposition, including the evidence relied upon and the reasons for the disciplinary actions

taken.” Ibid. (citing Wolff, 418 U.S. at 563–67). Moreover, there must be at least some evidence

to support the findings made in the disciplinary hearing. See Washington v. Gonyea, 538 F.

App’x 23, 25 (2d Cir. 2013). The process due for a prisoner who faces administrative segregation

is lower still: simply that prison officials provide the prisoner “some notice of the charges against

him and an opportunity to present his views” before he is confined. Proctor v. LeClaire, 846

F.3d 597, 609 (2d Cir. 2017) (quoting Hewitt v. Helms, 459 U.S. 460, 474 (1983)).

       Defendants’ exhibits demonstrate that Fowler received a disciplinary hearing for misuse

of the TTY phone in April of 2016. At that hearing, Fowler received notice of the charges

against him, could present his case and question witnesses, a third-party hearing officer presided,

and Fowler was issued a written statement of the disposition of the hearing and reasons

supporting that disposition. See Doc. #77-7 at 2, 4; Doc. #77-9 at 2–3, 14–21. Similarly, when

prison officials placed Fowler in administrative segregation after they found him tampering with




                                                 9
the TTY phone in February of 2017, they told him the reason he was being confined and

provided him an opportunity to deny the tampering. Doc. #77-8 at 5–6.

        Fowler cannot point to any other evidence to create a genuine dispute as to whether his

procedural due process rights were violated. Fowler does allege that, at numerous points during

his time in DOC custody, he was housed in relatively restrictive cell blocks and placed in

restrictive housing on at least one other occasion from the ones I discussed above. See Doc. #1 at

22–23 (¶ 55); see also, e.g., id. at 10 (¶ 41). But while Fowler indicates that he was placed in

restrictive housing in January of 2017, Doc. #1 at 22–23 (¶ 55), the evidence showing that

Fowler had to be escorted from a “Q-Pod” cell to restrictive housing when he was found to be

tampering with a TTY phone in February of 2017, see Doc. #77-8 at 5, demonstrates that Fowler

had by that point left the restrictive housing unit. As such, his time there was well under the 101

days contemplated in Davis, and without further evidence, no reasonable jury could find that his

January 2017 confinement in restrictive housing deprived him under Sandin of a liberty interest.

        Similarly, Fowler has not provided any evidence of the respective amounts of time he

spent in relatively more restrictive general population units, such as to distinguish them from

time he spent in restrictive housing. Accordingly, I conclude that no reasonable jury could find

that defendants violated Fowler’s procedural due process rights, and so I will grant summary

judgment for defendants on Fowler’s procedural due process claim.

        Retaliation

        In my initial review, I allowed Fowler to proceed on retaliation claims against individual

defendants under the First Amendment, as well as against the DOC under the ADA and

Rehabilitation Act. 3 Doc. #11 at 12–13. The standards for each type of claim are not very


3
 I allowed this claim to proceed against defendants Maldonado, Colon, Griffen, Richardson, Chapeldaine, Hall, and
Leightner in their individual capacities for damages. Doc. #11 at 20.

                                                       10
different. In order to establish a claim for unlawful retaliation against First Amendment speech, a

plaintiff must prove that he engaged in speech activity that is protected by the First Amendment

and that a governmental defendant took adverse action against the plaintiff because of the

plaintiff’s protected speech activity. See Burns v. Martuscello, 890 F.3d 77, 84 (2d Cir. 2018);

Dolan v. Connolly, 794 F.3d 290, 294 (2d Cir. 2015). A plaintiff must prove that he suffered an

adverse action of sufficient magnitude that it would deter a similarly situated person of ordinary

firmness from exercising his or her right to speech. See Burns, 890 F.3d at 93–94; Wrobel v. Cty.

of Erie, 692 F.3d 22, 31 (2d Cir. 2012).

        Similarly, in order to state a retaliation claim under the ADA or Rehabilitation Act, a

plaintiff must establish that “(i) plaintiff was engaged in protected activity; (ii) the alleged

retaliator knew that plaintiff was involved in protected activity; (iii) an adverse decision or

course of action was taken against plaintiff; and (iv) a causal connection exists between the

protected activity and the adverse action.” Weixel v. Bd. of Educ., 287 F.3d 138, 148 (2d Cir.

2002) (internal quotation marks omitted).

        Defendants argue that Fowler’s allegations of retaliation are unsupported by the evidence,

and I agree. Although Fowler accuses some defendants of moving him to more restrictive

facilities, and others of falsifying disciplinary reports, denying him TTY phone access, and

publicizing medical records, and kicking him out of a disciplinary hearing, see Doc. #11 at 12,

Fowler’s claim that defendants acted adversely to him because of his legally protected activity

rests only on his own affidavit and the temporal proximity between his filing complaints and

grievances and defendants’ adverse conduct. See Doc. #1; see also Bennett v. Goord, 343 F.3d

133 (2d Cir. 2003) (temporal proximity of allegedly retaliatory misbehavior to protected conduct

can serve as circumstantial evidence of retaliation). Indeed, some of Fowler’s claims are flatly



                                                  11
contradicted by defendants’ evidence. See, e.g., Doc. #77-7 at 3 (showing that Fowler was

excluded from disciplinary hearing for disruptive behavior, rather than making complaints); Doc.

See Doc. #77-5 at 2; Doc. #77-7 at 5; Doc. #77-8 at 14; Doc. #81 at 2; Doc. #82 at 2 (¶ 11)

(showing Fowler’s continued access to TTY phone).

        But even setting aside defendants’ exhibits, because “prisoner retaliation claims are easily

fabricated,” Bennett, 343 F.3d at 137, the Second Circuit has “consistently required some further

evidence of retaliatory animus before permitting a prisoner to proceed to trial on a retaliation

claim.” Faulk v. Fisher, 545 F. App’x 56, 58 (2d Cir. 2013) (collecting cases); see Colon, 58

F.3d at 872–73 (denying summary judgment because prison official admitted retaliatory scheme,

but noting that if “circumstantial evidence represented the sum total of [plaintiff’s] proof, we

might be inclined to affirm the grant of summary judgment.”). Because Fowler’s retaliation

claims rest wholly on his allegations that would at best amount to circumstantial evidence, no

reasonable finder of fact could find for Fowler, and therefore I will grant summary judgment for

defendants on Fowler’s retaliation claims.

        Equal protection

        Finally, Fowler alleges that defendants violated his rights under the Fourteenth

Amendment’s Equal Protection Clause by denying him privileges afforded to other hearing-

impaired inmates such as additional telephone time and medical call boxes, as well as improperly

failing to place him in a housing unit for disabled inmates. 4 Doc. #11 at 19. The Equal Protection

Clause protects prisoners from wrongful discrimination. The provision does not mandate

identical treatment for each individual; rather it requires that the government treat people in

similar situations the same way. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432,


4
 I allowed this claim to proceed against defendants Martucci, Maldonado, Wright, Colon, Santiago, Martin,
Zegarzewski, Gillette, and Chapeldaine in their individual capacities for damages. Doc. #11 at 21.

                                                       12
439–40 (1985). A violation of the Equal Protection Clause may occur when a governmental

classification discriminates between entire classes or groups of people as well as when a

classification singles out solely the plaintiff as a “class of one” for disparate treatment. See

Lanning v. City of Glens Falls, 908 F.3d 19, 29 & n.8 (2d Cir. 2018). To succeed on a class-of-

one claim, a plaintiff must show that he “has been intentionally treated differently from others

similarly situated and that there is no rational basis for the difference in treatment.” Vill. of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000).

        Although Fowler may have been treated differently from other inmates with a hearing

disability, defendants have shown multiple rational bases for doing so. Fowler never made any

formal request for accommodations at Osborn. Doc. #82 at 2 (¶ 9). He refused to submit to an

evaluation that would qualify him for hearing aids. Doc. #79 at 2. Both medical call boxes and

separate housing for disabled inmates were unnecessary for someone with Fowler’s impairments.

Doc. #83 at 3–4 (¶ 16). Even if Fowler was unable to use the TTY phone as much as the DOC

administrative directives prescribe, defendants’ evidence showing that Fowler was to be allowed

extra time to use the phone indicates that defendants did not intend to deprive Fowler of TTY

phone time relative to other inmates. See Doc. #81 at 2. Fowler has failed to raise a genuine

dispute of material fact as to whether his right to equal protection of the laws was violated, and

so I will grant summary judgment for defendants on his claim.

                                            CONCLUSION

        For the reasons set forth above, I conclude that no reasonable jury could find that

defendants violated Fowler’s rights under the Constitution, ADA, or Rehabilitation Act.

Defendants’ motion for summary judgment (Doc. #77) is GRANTED. The motions to schedule




                                                  13
case for trial (Doc. #70) and motion for temporary restraining order and preliminary injunction

(Doc. #74) are DENIED as moot in light of this ruling. The Clerk of Court shall close this case.

       It is so ordered.

       Dated at New Haven this 4th day of March 2019.

                                                    /s/Jeffrey Alker Meyer
                                                    Jeffrey Alker Meyer
                                                    United States District Judge




                                               14
